Citation Nr: 1433226	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  07-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression and alcohol abuse.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1969, including a tour of duty in Vietnam.  His military occupational specialty was an Infantry Unit Commander.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In March 2013, the Veteran's appeal was transferred to the RO in Oakland, California, due to the Veteran relocating to that state.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to a higher than 50 percent rating for service-connected PTSD with depression and alcohol abuse, the electronic record shows that the Veteran failed to report to a scheduled VA PTSD examination in June 2014.  However, this record further shows that he was informed by letter dated in July 2014 that he was being scheduled for a VA examination "in connection with [his] claim."  Information from this examination may be relevant to the present increased rating claim.  Moreover, additional pertinent evidence was added to the Veteran's electronic claims file in July 2014, which was after the issuance of the Statement of the Case in October 2011.  This evidence consists of VA outpatient treatment records dated from March 2011 to June 2014, some of which reflect psychiatric treatment and findings.  Accordingly, a decision regarding this increased rating issue must be deferred pending the AOJ's review of the VA examination report and VA outpatient treatment records.  Thereafter, if the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  38 C.F.R. § 19.37.

Following the receipt of medical journal articles submitted by the Veteran's representative that links PTSD to hypertension, the Veteran was afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App 79 (2006).  The examination took place in April 2010.  The examiner opined that the Veteran's hypertension is less likely as not caused by or a result of or aggravated by his PTSD, but he did not offer any supporting rationale.  Instead, he said to refer to the June 2009 rating decision for supporting rationale.  He went on to report that the Veteran did not have depression/PTSD for many years which eliminated long-standing mental illness as a cause of depression.  He also reported that the Veteran initially claimed that his hypertension was caused by agent orange not PTSD and that "All of the above, plus the fact that [hypertension] did not develop in this veteran until 35 years after he exited the military makes it very unlikely that the veteran's [hypertension] was caused by or permanently aggravated by military service or any presently [service connected] condition."  In short, the Board finds that this opinion is inadequate for rating purposes since it lacks supporting medical rationale.  This is especially so in light of the medical journal articles noted above that support a link between PTSD and hypertension, evidence that the VA examiner did not address.   

Accordingly, this matter must be remanded so that the Veteran can be afforded a new VA hypertension examination for the purpose of obtaining an adequate nexus medical opinion with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Lastly, the record shows that the Veteran, through his representative, filed a notice of disagreement in October 2011 to the RO's August 2011 denial of the claim for a TDIU.  Despite five written requests by the Veteran's representative (in April 2012, June 2012, October 2012, February 2013 and December 2013) for a Statement of the Case on the issue, such a statement has not been issued.  In this regard, the RO acknowledged in a May 2014 Statement of the Case (concerning another issue) that the Veteran had filed a Notice of Disagreement on the issue of entitlement to individual unemployability, but that since that issue was intertwined with his appeal concerning a higher evaluation for his service connected PTSD, it was not going to be addressed in the Statement of the Case.  As no Statement of the Case has been issued in this matter, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination in connection with his service connection claim for hypertension.  The entire claims file, to include the medical journal articles referred to above and a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should offer an opinion with supporting rationale addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed hypertension is causally or etiologically related to service, or was aggravated by a period of active service (i.e., increased in severity during a period of service and, if so, the likelihood that the increase was due to the natural progress of the disease), or was proximately due to or aggravated (i.e., made chronically worse) by his service-connected PTSD with depression and alcohol abuse.

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

2.  Associate with the claims file all outstanding pertinent evidence, including reports of examination(s) conducted after the October 2011 Statement of the Case.  

3.  Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for service connection for hypertension and for a rating in excess of 50 percent for PTSD with depression and alcohol abuse.  If the claims remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.

4.  Take appropriate action, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the August 2011 denial of the claim for a TIDU.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



